DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Reilly (US 2011/0009715) in view of Niemimaki (US 2012/0253486).
Regarding claim 1, O’Reilly discloses a system for monitoring a patient's compliance with a medication delivery program comprising: an electronic ingestible medication delivery device (paragraphs [0079], [0138], [0139]) that, after ingestion by a patient, makes a first measurement of a physiological parameter of the patient and transmits a signal from within the patient's body, the signal including information from the first measurement (paragraph [0077], [0111], [0134] – measurement of heart rate in paragraph [0077]); and an electronic reader positioned externally “adjacent” the patient that reads the signal and “directly” makes a second measurement of a physiological parameter of the patient (paragraphs [0113], [0118], [0140]-[0142], [0190]-[0195]; though not explicit as to the receiver performing the disclosed external sensing in the disclosure, the Examiner notes that O’Reilly specifically discloses characteristics of the receiver portion of the hub as being found in PCT/US2008/52845, which corresponds to US 2010/0185055, which explicitly states that the receiver can include parameter sensing abilities in paragraph [0151]; this is incorporated by reference in paragraph [0377]; the Examiner notes that to be “adjacent” merely requires being at least “near” with no defined distance or touching requirement - https://www.macmillandictionary.com/dictionary/american/adjacent; https://www.ahdictionary.com/word/search.html?q=adjacent; https://www.collinsdictionary.com/dictionary/english/adjacent; further, the receiver is inherently “near” enough to receive the signal in order to function as disclosed; O’Reilly additionally explicitly discloses the receiver portion of the hub being “affixed” to the patient in paragraph [0118]; performance of all measurements inherently includes some times when a second measurement would “directly” follow a first measurement, and the invention is not limited to that being the only condition for taking a second measurement). O’Reilly further discloses the hub obtaining a second, related parameter measurement, with a data point representing that measurement which is compared with a data point representing the first parameter measurement to see if they match (paragraph [0118], compare variability of a heart rate received by the reader to heart rate variability from the ingestible device; per paragraph [0197] the receiver and server(s) are both found as components of a singular hub) in order to confirm that the device has been ingested by the desired patient (paragraph [0118]; the comparison is performed by various components of the “hub” which itself includes the receiver, various servers, base station, etc., that are considered as a unit in paragraphs [0197], [0105], [0210], [0211]) . O'Reilly is not explicit as to the comparison being performed to confirm that the reader is in communication with the ingestible device, but a successful comparison will inherently demonstrate this as the comparison cannot be performed when not in communication. 
O’Reilly is not fully explicit as to the receiver performing both the sensing and receiving tasks in the same embodiment; Niemimaki teaches a physiological parameter sensing system which comprises an electronic reader (element 102) configured to both perform sensing on the body (paragraph [0023]) and also wirelessly receive related data from another connected sensor (paragraphs [0023], [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the system of O’Reilly with the receiver performing both the tasks of sensing and receiving data, as taught by Niemimaki, in order to increase functionality of the system without requiring additional components. 
Regarding claim 2, O’Reilly further discloses that the physiological parameter of the patient is the patient's ECG (paragraphs [0176]-[0177]). 
Regarding claim 3, O’Reilly further discloses that the information from the first measurement is a time component selected from the patient's ECG, the time component being a time between successive peaks in the patient's ECG (paragraphs [0176]-[0177], heart rate is the time between peaks).
Regarding claim 4, O’Reilly further discloses that the information from the first measurement is a time component selected from the patient's ECG, the time component being a time between successive R peaks in the patient's ECG (paragraphs [0176]-[0177]).
Regarding claim 5, O’Reilly further discloses that the reader is wearable by the patient (paragraph [0113]).
Regarding claim 6, O’Reilly states (paragraph [0141]-[0142]) that the receiver is like that found in PCT/US2008/52845, which corresponds to US 2010/0185055, which notes that transmissions between the ingestible device and the reader/receiver are synchronized (paragraph [0095]).
Regarding claim 21, O’Reilly further discloses that the electronic reader is configured to be attached to a “mobile device” (see figure 7, the hub represented by element 406a is “attached” to mobile device 406b via the network; similar attachment is found in figure 9; figure 18 also shows the hub 402 being attached to the pill dispenser; to “attach” is to join or connect - https://www.collinsdictionary.com/dictionary/english/attach; https://www.macmillandictionary.com/dictionary/american/attach).
Regarding claim 22, the information in O’Reilly’s signal relates to a “selected characteristic” of the physiological parameter (paragraph [0077], [0111], [0134]).
Regarding claim 23, O’Reilly’s delivery device is configured to measure the selected characteristic (paragraph [0077], [0111], [0134]).
Regarding claim 24, O’Reilly’s reader is configured to measure the selected characteristic (paragraphs [0113], [0118], [0140]-[0142], [0190]-[0195]; though not explicit as to the receiver performing the disclosed external sensing in the disclosure, the Examiner notes that O’Reilly specifically discloses characteristics of the receiver portion of the hub as being found in PCT/US2008/52845, which corresponds to US 2010/0185055, which explicitly states that the receiver can include parameter sensing abilities in paragraph [0151]; this is incorporated by reference in paragraph [0377]).

Response to Arguments
Applicant's arguments filed 25 November 2022 have been fully considered but they are not persuasive. 
Regarding O’Reilly, Applicant does not address the rejections beyond noting that O’Reilly does not disclose what the rejections explicitly state that O’Reilly is not being relied upon to disclose, and does not address any of the cited disclosure. 
In response to applicant's repeated argument that Niemimaki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem needing solved is how to configure electronic components used for sensing, sending data, and receiving data, and configuring which tasks are performed by which components; both O’Reilly and Niemimaki are concerned with using electronic components for sensing, sending data, and receiving data, and configuring which tasks are performed by which components. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). " This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325. In this case, each of O’Reilly, Niemimaki, and the instant invention are directed to the same field of endeavor, sensing and transmission of physiological data; Niemimaki and the instant invention are also directed to a particular configuration of electronic components used for sensing, sending data, and receiving data, thus making Niemimaki more than “reasonably pertinent” to the problem faced by the inventor of the instant application.
The Examiner also notes that the issue of whether a reference is nonanalogous is only an issue if it might be nonanalogous to the instant invention, not whether it is nonanalogous to another reference (“data transmission for the systems of Niemimaki and O’Reilly are simply unrelated and one of ordinary skill in the art would not combine their teachings.”). See MPEP 2141.01(a), which starts with “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” (emphasis added).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791